DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.
The prior art fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being: a lead pin comprising: a head having a diameter greater than a diameter of a shaft; a first layer, made of a first metal or alloy material, formed directly on the entirety of both the shaft and the head; and a second layer, made of a second metal or alloy material, formed on the first layer at the shaft and excluding the head, and exposed at an end surface of the shaft at the second end of the shaft, wherein the first layer formed at the first surface of the head is exposed to air in a view viewed from the second end toward the first end of the shaft, wherein the second layer has a reflectivity with respect to visible light higher than a reflectivity with respect to the visible light of the first layer, and wherein the second layer has a conductivity higher than a conductivity of the first layer.
One close prior art Saiki (US 7,291,791 B2) teaches of a lead pin comprising: a shaft having a first end, and a second end opposite to the first end; a head having a however Saiki does not teach wherein the first layer formed at the first surface of the head is exposed to air in a view viewed from the second end toward the first end of the shaft, wherein the second layer has a reflectivity with respect to visible light higher than a reflectivity with respect to the visible light of the first layer, and wherein the second layer has a conductivity higher than a conductivity of the first layer.
Another close prior art Fushimi (US 6,049,039) teaches of a lead pin comprising: a shaft having a first end, and a second end opposite to the first end; a head having a diameter greater than a diameter of the shaft, formed directly on the first end of the shaft, and including a first surface facing a direction toward the second end of the shaft; a first layer, made of a first metal or alloy material; however Fushimi does not teach a first layer, made of a first metal or alloy material formed directly on the entirety of both the shaft and the head; and a second layer, made of a second metal or alloy material, formed on the first layer at the shaft and excluding the head, and exposed at an end surface of the shaft at the second end of the shaft, wherein the first layer formed at the first surface of the head is exposed to air in a view viewed from the second end toward the first end of the shaft, wherein the second layer has a reflectivity with respect to visible light higher than a reflectivity with respect to the visible light of the first layer, and wherein the second layer has a conductivity higher than a conductivity of the first layer.
Therefore claims 1 – 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975.  The examiner can normally be reached on M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSHN K VARGHESE/Examiner, Art Unit 2896